TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00070-CV


Public Utility Commission of Texas, Texas Industrial Energy Consumers, and City of
Amarillo, Appellants // Southwestern Public Service Company, Cross-Appellant

v.

Southwestern Public Service Company, Appellee // Public Utility Commission of Texas, 
Texas Industrial Energy Consumers, and City of Amarillo, Cross-Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-07-000541, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to abate, stating that they have settled their
disputes but that they need time to finalize the settlement.  We grant the motion and abate the appeal
for 150 days, until August 10, 2009.  The parties are requested to file a status report no later than
July 31, 2009, informing this Court of the status of settlement proceedings and, if necessary, asking
that the abatement be extended beyond August 10. 

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   March 13, 2009